UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-1380



FRANKLIN BASNIGHT,

                                                Plaintiff - Appellant,

             versus


HAMPTON    ROADS     SHIPPING    ASSOCIATION,
International    Longshoremen’s   Association
Fringe Benefit Escrow Fund’s (HRSA-ILA Fund);
MANAGEMENT; JOHN CALVERT BOWERS, President,
International Longshoremen’s Association,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:04-cv-00782-WDK)


Submitted:    August 3, 2007                 Decided:   August 30, 2007


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin Basnight, Appellant Pro Se.         Dean Taylor Buckius,
VANDEVENTER & BLACK, LLP, Norfolk, Virginia; David Andrew Buzard,
GLASSER & GLASSER, Norfolk, Virginia; John P. Sheridan, GLEASON,
MARRINAN & MAZOLA MARDON, PC, New York, New York; Carroll Arthur
Rutter, Jr., RUTTER & MILLS, LLP, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Franklin Basnight appeals the district court’s order

adopting in part and modifying in part the magistrate judge’s

report and recommendation to dismiss his hybrid action under the

Labor Management Relations Act of 1947, 29 U.S.C. § 185 (2000), and

the National Labor Relations Act, 29 U.S.C. §§ 151-169 (2000), and

dismissing all pending motions as moot.       We have reviewed the

record and find no reversible error.     Accordingly, we affirm for

the reasons stated by the district court.   See Basnight v. Hampton

Roads Shipping Ass’n, No. 2:04-cv-00782-WDK (E.D. Va. filed March

21, 2007; entered March 22, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -